Citation Nr: 1118658	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue; diffuse body, muscle and joint pain; headaches; and, diarrhea, claimed as Gulf War Syndrome.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine.  

In the March 2007 rating decision on appeal, the RO characterized the claim of service connection on appeal as an original claim.  The claims file, however, includes a prior final denial on this issue.  The Board has thus recharacterized the issue accordingly on the title page.  Although the RO adjudicated the claim on the merits, the Board does not have jurisdiction to review the merits of the claim without first determining whether the Veteran has submitted new and material evidence in the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

Additionally, the Veteran raised a claim for TDIU in his June 2009 VA Form 9 (substantive appeal).  The issue is a component of the claim for a higher initial rating for PTSD.  Thus, the issue is presently on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The underlying claim of service connection for chronic multisymptom disability under 38 C.F.R. § 3.317, as well as the increased rating and TDIU claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office (RO).



FINDINGS OF FACT

1.  The RO denied an original claim of service connection in a March 1996 rating decision for a disorder claimed as due to Persian Gulf service; the Veteran was notified of the decision and his appellate rights in a March 1996 cover letter, but he did not file a timely notice of disagreement.  

2.  The evidence received since the March 1996 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

As the evidence received since March 1996 is new and material, the claim of service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue; diffuse body, muscle, and joint pain; headaches; and diarrhea, claimed as Gulf War Syndrome, is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In the present claim, the RO did not provide a notice letter satisfying all VCAA requirements, including those identified in Kent as specific to claims to reopen.  The disposition below, however, is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  



II.  Analysis

In November 1995, the RO received an original claim of service connection for headache, memory loss, fatigue, generalized muscle aches, diarrhea, and weight changes, claimed as "[d]ue to Persian Gulf."  The RO denied the claim in a March 1996 rating decision based on a determination that the claim was not well grounded.  The Veteran was notified of the RO's decision and his appellate rights by a March 1996 cover letter (including enclosures).  The Veteran did not submit a notice of disagreement (NOD) within one year of the March 1996 notice letter. 

Because the Veteran did not timely appeal the March 1996 RO rating decision, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed the instant petition to reopen the claim in June 2006.  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Finally, Section 7 of the VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, provides that if a claim that was denied as not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion. See Paralyzed Veterans of Am. v. Secr'y of Veterans Affairs, 345 F.3d 1334, 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.

In the present case, the Board notes as initial matter that the Veteran's original claim was denied in March 1996 because it was "not well grounded."  The denial did not become final between July 14, 1999, and November 9, 2000.  Moreover, the Veteran did not submit a timely request for readjudication.  Accordingly, readjudication is not warranted on this basis under the VCAA.  See Paralyzed Veterans of Am., 345 F.3d at 1343-44.

Otherwise, the evidence associated with the claims file since the March 1996 rating decision consists of extensive VA outpatient treatment records; Vet Center records; VA examination results, including a November 2006 Gulf War examination; and SSA records.  The Board finds that this evidence is "new" because it was not before the adjudicator in March 1996.  The Board also finds that the new evidence is "material" because it directly addresses specific contentions relating to the Veteran's claim, such as the continuity of his symptomatology.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection.  Hence, appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue; diffuse body, muscle, and joint pain; headaches; and diarrhea, claimed as Gulf War Syndrome, the appeal to this extent is allowed, subject to further action as discussed below.


REMAND

Upon review, the Board finds that further development is necessary on the claims of (1) service connection for chronic multisymptom disability under 38 C.F.R. § 3.317; (2) an increased rating for PTSD; and (3) TDIU.  

With regard to the claim of service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, the Board reopened the claim above for adjudication on the merits.  The Board must remand a claim after reopening it in order to afford the Veteran his "one review on appeal" under 38 U.S.C.A. § 7104.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

Furthermore, the record shows that there are pertinent, but outstanding records necessary to decide the claim.  Specifically, the Veteran claims that he has headaches related to his Gulf War service.  A September 2004 VA treatment record indicates a history of migraine headaches associated with a workplace head injury, which required stitches, in approximately 1999.  Any treatment records are associated with this incident should be obtained.  

Finally, a VA examination is necessary because the record lacks sufficient competent evidence upon which the Board can make a decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  First, the record contains significant treatment records beginning in June 1994 relating the Veteran's symptoms to general anxiety disorder (GAD) and somatiform disorder.  Also, the Veteran underwent VA examinations in February 1996 and November 2006.  These VA examinations, however, appear to be based on an incomplete factual foundation.  At that time, the claims file did not contain extensive VA outpatient treatment records and Vet Center records now associated with the record.  

Furthermore, the VA examiners provided assessments "by history" of the Veteran, despite the evidence showing his complaints of short-term memory loss.  Moreover, it is not clear that the VA examiners were aware of the Veteran's history of drug use.  For instance, the November 2006 VA examiner noted that the Veteran had "[n]o drug abuse."  Vet Center records now associated with the claims file confirm that the Veteran had a history of marijuana use for many years, including around the time of the November 2006 VA examination.  Such conflicting statements tend to bring into question the Veteran's credibility, which reduces the probative value of the VA examiner's assessment made "by history" provided by the Veteran.  Otherwise, the VA examinations are inadequate because their assessments are unclear with no supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  For these reasons, a new VA Gulf War examination is necessary.  See McLendon, 20 Vet. App. at 83.  

With regard to the increased rating claim for PTSD, the Veteran last underwent a VA examination in April 2008.  The Board finds that a contemporaneous VA examination is necessary to assess the current nature, extent and severity of his PTSD.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The AMC/RO should also ensure that the VA examination expresses all medical findings in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Finally, as indicated in the Introduction above, the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected PTSD.  See Rice, 22 Vet. App. at 455.  The Board finds, however, that the issue should be bifurcated for development and adjudication purposes.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ("VA has the power to bifurcate a single claim and adjudicate different theories separately.").  In this regard, the Veteran has not been provided an adequate VCAA notice letter notifying him of the information and evidence necessary to substantiate a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter advising him of the information and evidence necessary to substantiate a claim for a TDIU, as required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006) and Hart v. Mansfield, 21 Vet. App.505 (2007).  The letter should advise him of the respective duties of VA and a claimant in procuring evidence, and should invite him to provide VA with any evidence in his possession not already of record and which is relevant to his claim.

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claims, to include all treatment related to a workplace head injury requiring stitches.

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, such should be noted in the claims file and communicated to the Veteran.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should schedule the Veteran for a VA Gulf War examination to determine the nature and likely etiology of the claimed chronic multisymptom disability.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner should review the pertinent evidence and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to address the following:  

(a) Does the Veteran have a current, known clinical diagnosis other than chronic fatigue syndrome or fibromyalgia related to his complaints of fatigue; diffuse body, muscle, and joint pain; headaches; and diarrhea.   

(b) If the examiner diagnoses any current disability(ies) other than chronic fatigue syndrome or fibromyalgia, he or she should offer an opinion for each diagnosed disability as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or had its onset during service or within one year of service.  

(c) If a diagnosis of chronic fatigue syndrome or fibromyalgia is made, or if no diagnosis is offered with respect to the Veteran's reported symptoms, noted above, the examiner is requested to comment on (1) whether there are nevertheless objective indications of a chronic disability (lasting six months or more) related to any such complaints or symptoms, including chronic fatigue syndrome or fibromyalgia, (2) at what point the objective indications of a chronic disability became manifest, and (3) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests, and (4) whether there is affirmative evidence that the objective indications of a chronic disability were not incurred during active service in the Southwest Asia theater of operations, such as by being a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, to include abuse of alcohol or drugs.  If no chronic disorder is present, regardless of etiology, the examiner should so state.  

In making these determinations, the VA examiner is asked to address the post-service clinical records as well as the results of VA examinations in February 1996 and November 2006.  

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

4.  The RO should also schedule the Veteran for a VA examination to determine the nature and severity of the service-connected PTSD.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's PTSD.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner should also indicate the impact of the Veteran's PTSD on his ability to work.  Moreover, the examiner should state whether it is at least as likely as not that the Veteran's service-connected PTSD, alone or in concert with his other service-connected disabilities (tinnitus, sinusitis, hearing loss, and residuals of a skin rash) preclude him from securing and following substantially gainful employment consistent with his educational and occupational background.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  Unless otherwise granted, the RO should specifically determine whether the claim for a TDIU should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


